 Case 21-12092-amc        Doc 21-1 Filed 08/16/21 Entered 08/16/21 15:06:05                           Desc
                                Service List Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE: Dazhi Qiu dba Q&J Trading LLC                  BK NO. 21-12092 AMC
    dba Q&J Trading Logistics LLC
                                Debtor(s)                 Chapter 13

    M&T BANK
                                     Movant
                     vs.

    Dazhi Qiu dba Q&J Trading LLC dba
    Q&J Trading Logistics LLC
                               Debtor(s)

    William C. Miller Esq.,
                                     Trustee

                                    CERTIFICATE OF SERVICE

    I, Rebecca A. Solarz, of KML Law Group, P.C., certify that I am, and at all times hereinafter
    mentioned was, more than 18 years of age and that on August 16, 2021, I served the above
    captioned pleading, filed in the proceeding on the parties at the addresses shown below;

                                                          Attorney for Debtor(s)
    Debtor(s)                                             Douglas R. Lally, Esq.
    Dazhi Qiu dba Q&J Trading LLC dba Q&J                 1003 Easton Road (VIA ECF)
    Trading Logistics LLC                                 Suite C103
    402 Evergreen Court                                   Willow Grove, PA 19090
    North Wales, PA 19454
                                                          Trustee
                                                          William C. Miller Esq.
                                                          Office of the Chapter 13 Standing Trustee
                                                          P.O. Box 40837 (VIA ECF)
                                                          Philadelphia, PA 19107


Method of Service: electronic means or first class mail

Dated: August 16, 2021

                                                          /s/Rebecca A. Solarz, Esquire
                                                          Rebecca A. Solarz, Esquire
                                                          Attorney I.D. 315936
                                                          KML Law Group, P.C.
                                                          BNY Mellon Independence Center
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106
                                                          215-825-6327
                                                          rsolarz@kmllawgroup.com
